

 S3207 ENR: To authorize the National Library Service for the Blind and Physically Handicapped to provide playback equipment in all formats. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 3207IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the National Library Service for the Blind and Physically
			 Handicapped to provide playback equipment in all formats. 1.Authorizing the National Library Service for the Blind and Physically Handicapped to provide
			 playback
 equipment in all formatsThe first sentence of the Act entitled An Act to provide books for the adult blind, approved March 3, 1931 (2 U.S.C. 135a), is amended by striking and for purchase, maintenance, and replacement of reproducers for such sound-reproduction recordings and inserting and for purchase, maintenance, and replacement of reproducers for any such forms.Speaker of the House of RepresentativesVice President of the United States and President of the Senate